PER CURIAM.
In this case, the Husband appeals from an Order Clarifying a Final Judgment of Dissolution. Although the Husband argues that several conclusions of the trial court were erroneous, we agree with him on only one. In the Order on appeal, the trial court valued certain of the parties’ banking accounts at $377,000 and then divided the amount in half between the parties although the husband had already paid the wife $50,000 out of these accounts pursuant to the parties’ prenuptial agreement. Because the Husband had already paid the *360wife $50,000 from these accounts pursuant to their prenuptial agreement, it was erroneous to value this asset at $377,000 and thus allow the wife to essentially “double dip” from this asset.
On remand, the trial court will need to value the accounts minus the $50,000, and enter an amended final judgment consistent therewith. As to all other points related to the Order, and otherwise, we affirm.